Case 4:20-cr-00194-SDJ-KPJ Document 12 Filed 09/02/20 Page 1 of 5 PageID #: 37




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  UNITED STATES OF AMERICA §
                          § No. 4:20-CR-194
  v.        §       Judge Jordan
                                             §
  TONYA WARREN §

                                      FACTUAL BASIS

         Investigation by the Department of Education, Office of the Inspector General,

  disclosed the following facts that establish that I, the defendant, Tonya Warren, violated

  20 U.S.C. § 1097 and violated 18 U.S.C. § 641.1 agree the following factual basis is true

  and correct:

       1. lam the same Tonya Warren that is named as the defendant in the Information

           on file in this case.

       2. The events and actions described in the Information on file in this case occurred

           within the Eastern District of Texas and elsewhere.

       3. On or about February 8, 2018, Warren knowingly and willfully misapplied,

           stole, and obtained by fraud, false statement, and forgeiy, funds, assets, and

           property provided or insured under Title 20, Chapter 28, Subchapter IV of

           United States Code, specifically under the Federal Direct Student Loan program

           ( FDSLP ), in that Warren made material false statements in order to receive

           federal funds under the Grad Plus Student Loan program, in an amount

           exceeding $200.

 Factual Basis - Tonya Warren                                                               Page 1
Case 4:20-cr-00194-SDJ-KPJ Document 12 Filed 09/02/20 Page 2 of 5 PageID #: 38




        4. On or about February 8, 2018, in the Eastern District of Texas and elsewhere,

            Warren did willfully and knowingly did steal and purloin money belonging to

            the United States, to her own use, the money being in the form of a Grad Plus

            Loan under the Federal Direct Student Loan Program, of a value exceeding

             $1,000, of the goods and property of the United States, and Warren did so

            knowing the money was not hers and with intent to deprive the owner of the use

            of the money.

        5. On or about January 11, 2018, Warren made representations and statements in

            writing to the student financial aid office at University of North Texas in order to

            request student financial aid in the form of a Grad Plus loan; the Grad Plus loan

            program is part of the Federal Direct Student Loan Program and the money for

            Grad Plus loans comes from and belongs to the United States government. These

            statements included that during the Spring 2018 semester of classes Warren

            would pay dependent care expenses in the amount of $7,140 for two

            grandchildren. The statement was in writing and was signed by Warren and was

            relied on by the University of North Texas in determining whether to grant

            student financial aid to Warren under the Grad Plus loan program. The

            statement was false, and Warren knew at the time that Warren made the

            statement that it was false, because in fact Warren knew that she would not pay

            dependent care expenses as Warren represented and stated to University of

            North Texas. Further, after receiving the Grad Plus loan funds, Warren did not

  Factual Basis - Tonya Warren                                                            Page 2
Case 4:20-cr-00194-SDJ-KPJ Document 12 Filed 09/02/20 Page 3 of 5 PageID #: 39




            in fact pay those expenses as she had represented. To support her request for the

            funds, Warren provided to the University of North Texas a fictitious receipt that

            Warren created to give the appearance she actually would incur the expenses in

            the amount of $7,140. The University of North Texas received the statement and

            documents described above and approved an increase in Warren s Grad Plus

            loan in the amount of $4,000 to cover the purported dependent care expenses.

            The Grad Plus funds were in the form of a loan and were federal funds that were

            transmitted by the United States government to the University of North Texas,

            and then disbursed to and received by Warren (less an administrative fee) on or

            about February 8, 2018.

        6. In addition to the above, during the years 2011 - 2018 Warren made other

            requests for increases in her student loans to the University of North Texas.

            These requests sought increases in federal Direct student loans for dependent

            care expenses, both in the form of Unsubsidized student loan funds and Grad

            Plus student loan funds. These requests also contained false statements, in that

            Warren knew she would not pay or incur the dependent care expenses that

            Warren represented and described to the University of North Texas, and she did

            not in fact pay those expenses as represented.

        7. In addition to the above, on or about April 5, 2018, Warren submitted a request

            to the University of North Texas for Grad Plus student loan funds for what



  Factual Basis - Tonya Warren                                                              Page 3
Case 4:20-cr-00194-SDJ-KPJ Document 12 Filed 09/02/20 Page 4 of 5 PageID #: 40




             Warren falsely represented was child care expenses in the amount of $6,540.

             The University of North Texas did not approve this particular request.

        8. Warren stipulates that the total amount of federal Direct student loan funds, in

            the form of Unsubsidized student loan funds and in the form of Grad Plus

             student loan funds, that Warren knowingly and willfully misapplied, stole, and

             obtained by fraud, false statement, and forgery, which she put to her own use,

            which funds were provided or insured under Title 20, Chapter 28, Subchapter IV

            of United States Code, specifically under the Federal Direct Student Loan

            Program, as described in this Factual Basis, was $42,498.85. This does not

            include the $6,540 described in paragraph seven above.

        9. I hereby stipulate that the facts described above are true and correct and I accept

            them as the uncontroverted facts of this case.




                                 Defendant s signature and acknowledgment:

           I have read this Factual Basis and have discussed it with my attorney. I fully

  understand the contents of this Factual Basis and agree without reservation that the facts

  described above are true and correct and I accept them as the uncontroverted facts of this

  case.                            V        '    •

                                                                                        /
  Dated:
                                        .       TONYA WARREN
                                                DEFENDANT



  Factual Basis - Tonya Warren                                                              Page 4
Case 4:20-cr-00194-SDJ-KPJ Document 12 Filed 09/02/20 Page 5 of 5 PageID #: 41




                     Defendant's counsel s signature and acknowledgment;

           I have read this Factual Basis and the separate Plea Agreement in this matter and

  have reviewed them with my client. Based upon my discussions with my client, I am

  satisfied that she understands the terms and effects of the Factual Basis and the Plea

  Agreement and that she is signing this Factual Basis voluntarily.


  Dated:
                                             DAVID KEITH WILLEFORD
                                             The Law Offices of Willeford, Duff, & Council
                                             2615 Lee Street
                                             P.O.Box 11
                                             Greenville, Texas 75403-0011
                                             903-455-1991 phone
                                             903-455-1417 fax
                                             Email: kwlaw@me.com

                                             ATTORNEY FOR DEFENDANT




  Factual Basis - Tonya Warren                                                             Page 5
